IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


SPIRO KOTE,                      : No. 414 EAL 2017
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
           v.                    :
                                 :
                                 :
THE BANK OF NEW YORK MELLOW FKA :
THE BANK OF NEW YORK, AS TRUSTEE :
FOR THE CERTIFICATEHOLDERS       :
CWABS, INC., ASSETBACKED         :
CERTIFICATE SERIES 2006-20 AND   :
CARRINGTON REAL ESTATE           :
SERVICES, LLC AND SAFEGUARD      :
PROPERTIES, LLC,                 :
                                 :
                Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.